PER CURIAM.
Lillie Mae Thompson was tried, convicted and sentenced for the crime of burglary in the Circuit Court of Attala County, Mississippi. Her sentence was affirmed by this Court May 16, 1966, 186 So.2d 747. She now petitions this Court to permit her to file a petition for a writ of error coram nobis in the trial court upon two grounds:
(1) There was a systematic exclusion of Negroes from the juries of Attala County because they were not permitted to register and to vote, which resulted in an exclusion of Negroes from the grand and petit juries, respectively, which indicted and tried petitioner. The petitioner alleges she was not advised by the attorney appointed to represent her, and did not know she had a right to challenge the validity of the indictment returned against her on the ground that Negroes were unlawfully excluded from the jury; nor did she know she had a right to challenge the jury for the reason Negroes were not permitted to register and were not qualified as jurors. Thus, it is alleged she did not waive her constitutional right under the Federal Constitution, and she alleges she is a Negro.
(2) Petitioner alleges she is a woman, and that women are not permitted by the law of this State to serve upon the juries and for that reason petitioner’s constitutional rights have been violated.
Since there is some doubt1 raised as to whether or not there is an effective waiver of a federal constitutional right by the failure to raise such right during the trial, *240we are of the opinion in the instant case that the petition for a right to file an application for a writ of error coram nobis should be allowed, and petitioner should be permitted to file a petition in the Circuit Court of Attala County, Mississippi.
We are also of the opinion, and so hold, that the execution of the original sentence should be stayed until the trial court has had an opportunity to pass upon the application by writ of error coram nobis in this case.
The petitioner will be held in the Attala County jail until the hearing upon the petition may be determined.
Petitioner may promptly proceed in accordance with this opinion.
Application for authority to file petition for a writ of error coram nobis allowed.
All Justices concur.

. Henry v. State of Mississippi, 379 U.S. 443, 85 S.Ct. 564, 13 L.Ed.2d 408 (1965).